Clifford F. Brown, J.,
concurring. With reference to the motion of appellant to amend the petition to join as parties “all members of the Manning family related by affinity of blood and kinship with the infants,” this court has clearly stated that such members do not fall within the category of persons who should be made petitioners in the case. However, the language of Civ. R. 19(A) is broad enough to deal with joinder of persons as respondents (defendants) as well as petitioners (plaintiffs). The members of the Manning family appellant seeks to join as parties are not joinable as respondents under Civ. R. 19(A) because (1) complete relief can be accorded among those already parties without their joinder, and (2) these Manning family members do not have an interest relating to the subject of the action within the meaning of Civ. R. 19(A)(2) and (3).1
Generally the only proper respondent in a habeas corpus action is the person who is illegally depriving another of his liberty within the meaning of R.C. 2725.04, which provides in pertinent part:
“Application for the writ of habeas corpus * * * shall specify:
U * * *
“(B) The officer, or name of the person by whom the prisoner is so confined or restrained; * * *”
Members of the Manning family related by affinity of blood and kinship with the infants, who are sought to be joined as parties, do not fit this statutory specification for respondents in a habeas corpus action.
I concur in the syllabus and judgment.

 The relevant portions of Civ. R. 19(A) pertaining to appellant’s motion to amend to join parties is as follows:
“Persons to be joined if feasible. A person who is subject to service of process shall be joined as a party in the action if (1) in his absence complete relief cannot be accorded among those already parties, or (2) he claims an interest relating to the subject of the action and is so situated that the disposition of the action in his absence may (a) as a practical matter impair or impede his ability to protect that interest or (b) leave any of the persons already parties subject to a substantial risk of incurring double, multiple, or otherwise inconsistent obligations by reason of his claimed interest, or (3) he has an interest relating to the subject of the action as an assignor, assignee, subrogor, or subrogee. * * * If he should join as a plaintiff but refuses to do so, he may be made a defendant, or, in a proper case, an involuntary plaintiff.